             Case 1:20-cv-00566-BAM Document 19 Filed 10/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   EDWARD GONZALES,                                    Case No. 1:20-cv-00566-BAM

10                 Plaintiff,                            ORDER SETTING STATUS
                                                         CONFERENCE
11          v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                 Defendant.

14

15         By separate order, the Court has granted the motion of Jonathan O. Peña of the Law

16   Office of Peña & Bromberg, PC to withdraw as attorney of record for Plaintiff Edward

17   Gonzales (“Plaintiff”). Plaintiff has been substituted in propria persona in place and stead of

18   Mr. Peña and is no longer represented by counsel. In light of the substitution, Plaintiff will be

19   granted a brief extension of time to secure new counsel or to otherwise determine how he

20   would like to proceed in this action.

21         Accordingly, the Court sets a TELEPHONIC STATUS CONFERENCE in this matter for

22   November 9, 2020, at 9:00 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara

23   A. McAuliffe. The purpose of the conference is to address whether Plaintiff has secured new

24   counsel or intends to proceed in propria persona. The parties shall appear at the conference by

25   telephone with each party using the following dial-in number and access code: dial-in number

26   1-877-411-9748; access code 3219139.

27         Plaintiff is cautioned that the failure to appear at the conference may result in the

28   imposition of sanctions, including terminating sanctions. A copy of this Order will be served


                                                     1
              Case 1:20-cv-00566-BAM Document 19 Filed 10/02/20 Page 2 of 2


 1    on Plaintiff at his last known address.

 2
     IT IS SO ORDERED.
 3

 4      Dated:     October 2, 2020                      /s/ Barbara   A. McAuliffe   _
                                                    UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                2
